Exhibit 10.3
PROMISSORY NOTE
$1,065,189.00
July 6, 2016



This PROMISSORY NOTE (this “Note”) is made as of July 6, 2016 between MEDIZONE
INTERNATIONAL, INC., a Nevada corporation (“Maker”) and EDWIN MARSHALL
(“Holder”).


WHEREAS, Holder has served as the Chief Executive Officer of Maker since April
1998 and is a party to that certain Executive Employment Agreement, dated July
6, 2016, by and between Maker and Holder (“Employment Agreement”); and


WHEREAS, Maker owes Holder One Million Sixty Five Thousand One Hundred Eighty
Nine Dollars ($1,065,189.00) in accrued and unpaid wages (the “Principal
Amount”); and


WHEREAS, Holder and Maker desire to execute this Note for the payment of the
Principal Amount as provided herein.


IN CONSIDERATION of amounts owed hereunder, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, Maker hereby
promises to pay to the order of Holder, in lawful money of the United States,
the Principal Amount, together with accrued interest and all other charges, owed
under the terms of this Note as hereinafter set forth.


1. Payments; Method of Payment; Definitions.
(a) The Principal Amount shall be due and payable beginning on the first to
occur of the following events: (a) Change in Control (as defined below), (b)
Executive’s death or (c) Executive’s Disability (as defined below) or the
failure to pay Executive’s base salary in accordance with the terms and
conditions of the Employment Agreement, because of Executive’s Disability (as
defined below) (each, a “Trigger Event”).
(b) Upon the occurrence of a Trigger Event, the Principal Amount and any accrued
and unpaid interest shall be paid to Holder by wire transfer of immediately
available funds to Holder’s account at a bank specified by Holder in writing to
Maker either (i) in equal installments of Fourteen Thousand Dollars ($14,000.00)
each to be paid on the last date of each month commencing on the first such date
to occur after the occurrence of the Trigger Event and continuing until this
Note is satisfied and paid in full or (ii) in one lump sum payment of the
Principal Amount within fifteen (15) days of the occurrence of such Trigger
Event.  Whenever any payment to be made hereunder shall be due on a day that is
not a business day, such payment shall be made on the next succeeding business
day and such extension will be taken into account in calculating the amount of
interest payable under this Note.
(c) All payments hereunder shall be applied in the following order: (i) to any
collection costs Holder may have incurred in procuring Maker’s performance on
this Note; (ii) to the outstanding interest which has accrued on the balance of
the Note; and (iii) to the outstanding Principal Amount of the Note.

--------------------------------------------------------------------------------



(d) Definitions.
(i) “Change in Control”: shall mean the occurrence of any of the following after
the Effective Date: (A) one person (or more than one person acting as a group)
acquires ownership of stock of the Company that, together with the stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of such corporation; provided that, a Change
in Control shall not occur if any person (or more than one person acting as a
group) owns more than 50% of the total fair market value or total voting power
of the Company’s stock and acquires additional stock; (B) one person (or more
than one person acting as a group) acquires (or has acquired during the
twelve-month period ending on the date of the most recent acquisition) ownership
of the Company's stock possessing 30% or more of the total voting power of the
stock of such corporation; (C) a majority of the members of the Board are
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the Board before the date of
appointment or election; or (D) the sale of all or substantially all of the
Company's assets. Notwithstanding the foregoing, a Change in Control shall not
occur unless such transaction constitutes a change in the ownership of the
Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the Company's assets under Section 409A of
the Internal Revenue Code of 1986 (“Section 409A”).
(ii) “Disability” shall mean Executive’s inability, due to physical or mental
incapacity, to perform the essential functions of his job, with or without
reasonable accommodation, for one hundred eighty (180) days out of any three
hundred sixty-five (365) day period or one hundred twenty (120) consecutive
days.  Any question as to the existence of Executive’s Disability as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of this Note and the Employment Agreement.
2. Default.  The occurrence of any of the following shall constitute an event of
default hereunder (each, an “Event of Default”):


(a) Maker fails to pay all or any of the payments within five (5) days after the
date such payment becomes due and payable in accordance with Section 1 above;
(b) the Maker commences any case, proceeding or other action (i) under any
existing or future law relating to bankruptcy, insolvency, reorganization, or
other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the Maker
makes a general assignment for the benefit of its creditors;
2

--------------------------------------------------------------------------------



(c) there is commenced against Maker any case, proceeding or other action which
(i) results in the entry of an order for relief or any such adjudication or
appointment or (ii) remains undismissed, undischarged or unbonded for a period
of 15 days;
(d) there is commenced against Maker any case, proceeding or other action
seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within 15 days from the entry thereof;
(e) Maker takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (b) or (c)
above; or
(f) Maker is generally not, or is unable to, or admits in writing its inability
to, pay its debts as they become due.
3. Remedies.  Upon the occurrence and continuance of an Event of Default, Holder
may (a) without further notice or demand (which are hereby waived by Maker),
declare the entire unpaid Principal Amount and all accrued but unpaid interest
on this Note immediately due and payable, and (b) proceed to protect and enforce
Holder’s rights, powers or remedies under applicable Law.
4. Interest Rate; Default Rate. Upon the occurrence of a Trigger Event, interest
shall accrue on the unpaid balance of this Note at a rate of two percent (2%)
per annum.  Upon the occurrence of an Event of Default, all obligations under
this Note shall bear interest, until paid in full, at a rate of five percent
(5%) per annum.  All computations of interest shall be made on the basis of a
year of 365 days, and the actual number of days elapsed.
5. Representations and Warranties. Maker hereby represents and warrants to the
Noteholder on the date hereof as follows:
(a) Existence.  Maker is a corporation duly incorporated, validly existing and
in good standing under the laws of the state of its jurisdiction of
organization.
(b) Power and Authority.  Maker has the power and authority, and the legal
right, to execute and deliver this Note and to perform its obligations
hereunder.
(c) Authorization, Execution and Delivery.  The execution and delivery of this
Note by Maker and the performance of its obligations hereunder have been duly
authorized by all necessary corporate action, including by the Compensation
Committee of Maker’s Board of Directors, and in accordance with all applicable
laws. Maker has duly executed and delivered this Note.
(d) No Approvals. No consent or authorization of, filing with, notice to or
other act by, or in respect of, any governmental authority or any other person
is required in order for Maker to execute, deliver, or perform any of its
obligations under this Note.
3

--------------------------------------------------------------------------------



(e) No Violations. The execution and delivery of this Note and the consummation
by Maker of the transactions contemplated hereby do not and will not (i) violate
any provision of Maker’s organizational documents; (ii) violate any law or order
applicable to Maker or by which any of its properties or assets may be bound; or
(iii) constitute a default under any material agreement or contract by which
Maker may be bound.
(f) Enforceability. The Note is a valid, legal and binding obligation of Maker,
enforceable against Maker in accordance with its terms except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
6. Prepayment.  Maker may prepay the entire outstanding Principal Amount,
together with all accrued but unpaid interest and any other charges and fees
payable under this Note, at any time without any prepayment penalty, additional
fees or prior notice.


7. Cumulative Rights.  No failure to exercise and no delay in exercising on the
part of the Holder, of any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
8. Governing Law.  This Note will be governed by, and construed in accordance
with, the internal laws of the State of Nevada regardless of the laws that might
otherwise govern under applicable principles of conflict of laws.


9. Severability.  If any provision of this Note shall be held to be
unenforceable by a court of competent jurisdiction, such provisions shall be
severed from this Note and the remainder of this Note shall continue in full
force and effect.


10. Notices. All notices, requests or other communications required or permitted
to be delivered hereunder shall be delivered in writing to such address as a
party may from time to time specify in writing.  Notices if (a) mailed by
certified or registered mail or sent by hand or overnight courier service shall
be deemed to have been given when received, (b) sent by facsimile during the
recipient's normal business hours shall be deemed to have been given when sent
(and if sent after normal business hours shall be deemed to have been given at
the opening of the recipient’s business on the next business day) and (c) sent
by e-mail shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment)..
11. Successors and Assigns.  Maker may not assign or transfer this Note or any
of its rights hereunder without the prior written consent of Holder.  This Note
shall inure to the benefit of, and be binding upon, Maker and its permitted
assigns.
4

--------------------------------------------------------------------------------





12. Amendment.  No term of this Note may be waived, modified or amended except
by an instrument in writing signed by both of the parties hereto. Any waiver of
the terms hereof shall be effective only in the specific instance and for the
specific purpose given.


13. Waiver of Notice. Maker hereby waives presentment, demand for payment,
protest, notice of dishonor, notice of protest or nonpayment, notice of
acceleration and diligence in connection with the enforcement of this Note or
the taking of any action to collect sums owing hereunder.


[Signature page follows immediately]
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Maker has executed this Note as of the date
first written above.


MEDIZONE INTERNATIONAL, INC.,
a Nevada corporation


By: /s/ Boyd G. Evans                  
Name: Boyd G. Evans
Title: Chief Financial Officer
 
Signature Page to Promissory Note